COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          Texas Department of Public Safety v. Anita Johnson and
                              Tameki Taylor

Appellate case number:        01-20-00397-CV

Trial court case number:      2017-76040

Trial court:                  113th District Court of Harris County

        On June 15, 2022, Appellees’ attorney, Thomas Burton of the Burton Law Firm,
filed a motion for withdrawal as attorney of record on appeal for appellees, and requests
that Andrew Cobos and Nicholas Kacal of The Cobos Law Firm be substituted as counsel
for appellees on appeal. Burton states that good cause exists for withdrawal because he is
closing his law firm and certifies that appellees have been provided a copy of the motion
in writing. See TEX. R. APP. P. 6.5. The motion to withdraw is granted.
      The Clerk of this Court is directed to note the withdrawal of Thomas Burton of the
Burton Law Firm as counsel for appellees and substitute Andrew Cobos and Nicholas
Kacal of The Cobos Law Firm as counsel for appellees on the docket of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                   Acting individually      Acting for the Court


Date: June 28, 2022